DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100525989 B1 (Park) in view of CN 109236031 A (Sun).
Regarding claim 1, Park discloses a border wall (see Fig. 1-2) comprising: 
a plurality of bollard fence sections (See in Fig. 2 that there are three sections shown in the portion view), each bollard fence section including a plurality of bollards (each section defined in width by the length of ref. 101, contains two bollards (ref. 112)); and 

but does not expressly disclose as claimed each base member including a plurality of openings extending downwardly from a top surface of the base member, the number of openings corresponding to the number of bollards in the corresponding bollard fence section, each opening being disposed to receive a lower portion of a corresponding bollard, and at least one of the bollards being matched to at least one of the openings.
However, Sun teaches the fence sections and the base members being separable, each base member (ref. 110) including an opening for each bollard that is attached to the base section (see in Fig. 2 that each ref. 110 has an opening (ref. 113) for accepting a fence bollard (ref. 120) extending downwardly from a top surface of the base member (see annotated Figure 2 below), the number of openings corresponding to the number of bollards in the corresponding bollard fence section (There are only openings (ref. 113) where a bollard attaches to the base members, therefore the number of openings corresponds to the number of bollards), each opening being disposed to receive a lower portion of a corresponding bollard (see Translation page 5 lines 6-7), and at least one of the bollards being matched to at least one of the openings (see in Fig. 2-3 that the post and recess have the same shape and therefore match, also read in Translation page 5 lines 13-14 that rotation is prevented).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the wall of Park, with Sun, such that it comprises a fence that is removable from the base section, therefore providing each base 
NOTE: The vertical posts of Park are considered to be bollards as they are vertically upright, Inserted within the substance beneath them, and restrict human and vehicular traffic.

    PNG
    media_image1.png
    294
    559
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Regarding claim 4, Park discloses base members (ref. 101) and cylindrical shaped bollards (ref. 112).
Sun teaches base members (ref. 110) and bollards (ref. 120) being separable, leaving openings in the base members when the fence section is removed (ref. 113).
The combination of Park and Sun teaches separable bollards from Parks base section, therefore at least one of the openings in each base member (ref. 101) is in the form of a cylinder, as the bollards (ref. 112) of Park are cylindrical.
Regarding claim 7, Park discloses base members (ref. 101) and cylindrical shaped bollards (ref. 112), and further discloses the bollards are aligned with the other fence members along the length of the fence section (see Fig. 3), as well as both bollards are spaced from each other an equal amount on each fence section (the fence sections are duplicated and aligned in Fig. 2, therefore the spacing will be equal on each fence section).
Sun teaches base members (ref. 110) and bollards (ref. 120) being separable, leaving openings in the base members when the fence section is removed (ref. 113).
The combination of Park and Sun teaches separable bollards from Parks base section, therefore the openings on the base members are aligned as the bollards of Park are aligned, and the openings are spaced equidistantly from each other on each base member as the bollards of Park are spaced equidistantly from base member to base member. 
Regarding claim 8, Park discloses a base member (ref. 101) comprising: 
a precast concrete base (ref. 101, see the last paragraph on page 2 of the Park Translation) in the form of a rectangular prism (see Fig. 1) and having a top surface, a front side surface, a back side surface opposite the front side surface, a left end surface, and a right end surface opposite the left end surface (see annotated Figure 1 below); and 
Park further discloses a plurality of bollards (ref. 112) extending in the vertical direction that have longitudinal axis disposed in a parallel relationship (see in Fig. 2 that the longitudinal axis of the bollards extend vertically in a parallel relationship), 
but does not expressly disclose as claimed a plurality of aligned openings extending downwardly from the top surface of the base member and partially into the base member, each opening having a longitudinal axis, and each longitudinal axis of each opening is generally disposed in parallel relationship to one another.
However, Sun teaches the fence sections and the base members being separable, a plurality of aligned openings (each bollard (ref. 120) has an opening (ref. 113) at its associated place on the base member (ref. 110) extending downward into the base member) extending downwardly from the top surface of the base member and partially into the base member (see Fig. 2), each opening having a longitudinal axis (the longitudinal axis is the same direction as the bollards, which is the vertical direction in regards to the base member), and each longitudinal axis of each opening is generally disposed in parallel relationship to one another (the bollards (ref. 120) are in parallel and therefore the longitudinal axis of each opening is parallel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the wall of Park, with Sun, such that it comprises a fence that is removable from the base section, therefore providing a plurality of aligned openings, at each location that a bollard is attached, extending downwardly from the top surface of the base member and partially into the base member, each opening having a longitudinal axis, and each longitudinal axis of each opening is generally disposed in parallel relationship to one another, in order to create a structure that can be brought onto the construction site separately in an efficiently stacked manner, containing one stack of base members as well as one stack of fence sections, and can then be put together by placing the bollards of the fence into the existing openings in the base members, creating an efficient transport and assembly process, as well as to provide openings in the base members that will align the bollards when the bollards are inserted in the openings.

    PNG
    media_image2.png
    603
    803
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1. 
Regarding claim 11, Park discloses base members (ref. 101) and cylindrical shaped bollards (ref. 112).
Sun teaches base members (ref. 110) and bollards (ref. 120) being separable, leaving openings in the base members when the fence section is removed (ref. 113).
The combination of Park and Sun teaches separable bollards from Parks base section, therefore at least one of the openings in each base member (ref. 101) is in the form of a cylinder, as the bollards (ref. 112) of Park are cylindrical.
Regarding claim 14, Park discloses base members (ref. 101) and cylindrical shaped bollards (ref. 112), and further discloses the bollards are aligned with the other fence members along the length of the fence section (see Fig. 3), as well as both bollards are spaced from each other an equal amount on each fence section (the fence sections are duplicated and aligned in Fig. 2, therefore the spacing will be equal on each fence section).
Sun teaches base members (ref. 110) and bollards (ref. 120) being separable, leaving openings in the base members when the fence section is removed (ref. 113).
The combination of Park and Sun teaches separable bollards from Parks base section, therefore the openings on the base members are aligned as the bollards of Park are aligned, and the openings are spaced equidistantly from each other on each base member as the bollards of Park are spaced equidistantly. 
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100525989 B1 (Park) and CN 109236031 A (Sun), further in view of KR 200439583 Y1 (‘583).
Regarding claim 5, Park discloses a base member (ref. 101), and bollards (ref. 112).
Sun teaches separable bollards (ref. 120) and base members (ref. 110), creating openings in the base members when the bollards are removed. 
The combination of Park and Sun fails to teach at least one of the openings in each base member is in the form of a rectangular prism.
However, ‘583 teaches that both a circular or rectangular cross section of a bollard can be used as posts on a barrier (see ref. 210 in Fig. 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park and Sun, with ‘583, such that it comprises a bollard having a square cross section and therefore a rectangular prism shaped opening in the base member to accept the rectangular bollard, in order to provide bollards shaped to be aesthetically pleasing when surrounded by architecture that compliments square structure rather than round structure. 
Regarding claim 6, Park discloses a base member (ref. 101), and bollards (ref. 112). 
The combination of Park, Sun, and ‘583 teaches a rectangular prism shaped opening in the base member and a square tubing for a bollard being accepted into the opening. 
Since the opening accepts a section of the square tubular bollard, the at least one opening is therefore defined by a section of square tubing which is an end of the bollard that is inserted into the opening.
Regarding claim 12, Park discloses a base member (ref. 101), and bollards (ref. 112).
Sun teaches separable bollards (ref. 120) and base members (ref. 110), creating openings in the base members when the bollards are removed. 
The combination of Park and Sun fails to teach at least one of the openings in each base member is in the form of a rectangular prism.
However, ‘583 teaches that both a circular or rectangular cross section of a bollard can be used as posts on a barrier (see ref. 210 in Fig. 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park and Sun, with ‘583, such that it comprises a bollard having a square cross section and therefore a rectangular prism shaped opening in the base member to accept the rectangular bollard, in order to provide bollards shaped to be aesthetically pleasing when surrounded by architecture that compliments square structure rather than round structure. 
Regarding claim 13, Park discloses a base member (ref. 101), and bollards (ref. 112). 
The combination of Park, Sun, and ‘583 teaches a rectangular prism shaped opening in the base member and a square tubing for a bollard being accepted into the opening. 
Since the opening accepts a section of the square tubular bollard, the at least one opening is therefore defined by a section of square tubing which is an end of the bollard that is inserted into the opening.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100525989 B1 (Park) and CN 109236031 A (Sun), further in view of US 7144186 B1 (Nolte).
Regarding claim 2, Park discloses base members (ref. 101) can be positioned in end to end relationship (see Fig. 2), but does not expressly disclose each base member includes a plurality of connectors to facilitate connection of adjacent base members when positioned in end-to-end relationship.
However, Nolte teaches each base member (ref. 111A-111C) includes a plurality of connectors (the connectors consist of drop pins (ref. 49’) located on each end of each base member shown in Fig. 4) to facilitate connection of adjacent base members when positioned in end-to-end relationship (see Fig. 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park and Sun, with Nolte, such that it comprises each base member includes a plurality of connectors to facilitate connection of adjacent base members when positioned in end-to-end relationship, in order to secure the structure together to better prevent separation of base members when an impact is absorbed by the barrier structure, resulting in a strong and structurally sound fence system. 
Regarding claim 3, Park discloses base members (ref. 101), but does not expressly disclose each base member includes an alignment notch and an alignment protrusion.
However, Nolte teaches each base member (ref. 111A-111C) includes an alignment notch (ref. 103) and an alignment protrusion (see in Fig. 5 that each base member has protrusions at each connection, as depicted by ref. 25A, 28A, 24B, and 27B) for connecting multiple base members in end-to-end fashion (see Fig. 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park and Sun, with Nolte, such that it comprises each base member includes an alignment notch and an alignment protrusion in order to align and secure the structure together to better prevent separation of base members when an impact is absorbed by the barrier structure, resulting in a strong and structurally sound fence system, as well as to make sure the fence system is aligned in a straight manner when assembled. 
Regarding claim 9, Park discloses base members (ref. 101) can be positioned in end-to-end relationship (see Fig. 2), but does not expressly disclose each base member includes a plurality of connectors to facilitate connection of adjacent base members when positioned in end-to-end relationship.
However, Nolte teaches each base member (ref. 111A-111C) includes a plurality of connectors (the connectors consist of drop pins (ref. 49’) located on each end of each base member shown in Fig. 4) to facilitate connection of adjacent base members when positioned in end-to-end relationship (see Fig. 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park and Sun, with Nolte, such that it comprises each base member includes a plurality of connectors to facilitate connection of adjacent base members when positioned in end-to-end relationship, in order to secure the structure together to better prevent separation of base members when an impact is absorbed by the barrier structure, resulting in a strong and structurally sound fence system. 
Regarding claim 10, Park discloses base members (ref. 101), but does not expressly disclose each base member includes an alignment notch and an alignment protrusion.
However, Nolte teaches each base member (ref. 111A-111C) includes an alignment notch (ref. 103) and an alignment protrusion (see in Fig. 5 that each base member has protrusions at each connection, as depicted by ref. 25A, 28A, 24B, and 27B) for connecting multiple base members in end-to-end fashion (see Fig. 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park and Sun, with Nolte, such that it comprises each base member includes an alignment notch and an alignment protrusion in order to align and secure the structure together to better prevent separation of base members when an impact is absorbed by the barrier structure, resulting in a strong and structurally sound fence system, as well as to make sure the fence system is aligned in a straight manner when assembled. 
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100525989 B1 (Park), in view of CN 109236031 A (Sun), and further in view of US 2564866 A (Tassel)
Regarding claim 15, Park discloses a method of making a border wall (see Fig. 1-2) comprising:
a first precast concrete base member (see annotated Figure 2 below), a first bollard fence section (see annotated Figure 2 below) including a plurality of bollards (ref. 112), but does not expressly disclose 
excavating a trench; 
positioning the first precast concrete base member in the trench, the base member including a plurality of openings extending downwardly from a top surface of the base member; and 
engaging a first bollard fence section with the precast concrete base member, the number of openings in the precast concrete base member corresponding to the number of bollards in the bollard fence section, each opening being disposed to receive a lower portion of one of the bollards, and at least one of the bollards being matched to at least one of the openings.
However, Sun teaches the fence sections and the base members being separable therefore providing openings (ref. 113) where the bollards attach, the base member (ref. 110) including an opening (ref. 113) extending downwardly from a top surface of the base member at each bollard location (see annotated Figure 2 above); and 
engaging a first bollard fence section (see Fig. 7) with the precast concrete base member (base member ref. 110, see in Fig. 7 that the bollard fence sections are engaged with the base members to assemble the fence), the number of openings (ref. 113) in the precast concrete base member (ref. 110) corresponding to the number of bollards (ref. 120) in the bollard fence section (see Fig. 7, there is one bollard associated with each base member), each opening is to receive a lower portion of one of the bollards (see Translation page 5 lines 6-7), and at least one of the bollards being matched to at least one of the openings (see in Fig. 2-3 that the post and recess have the same shape and therefore match, also see in Sun Translation page 5 lines 13-14 that rotation is prevented).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the wall of Park, with Sun, such that it comprises a fence that removable from the base members and having an opening for each bollard on the base members, therefore providing the base member including a plurality of openings extending downwardly from a top surface of the base member; and engaging a first bollard fence section with the precast concrete base member, the bollard fence section including a plurality of bollards, the number of openings in the precast concrete base member corresponding to the number of bollards in the bollard fence section, each opening being disposed to receive a lower portion of one of the bollards, and at least one of the bollards being matched to at least one of the openings, in order to create a structure that can be brought onto the construction site in an efficiently stacked manner, containing one stack of base members as well as one stack of fence sections, and can then be put together by placing the bollards of the fence into the existing openings in the base members, creating an efficient transport and assembly process. 
The combination of Park and Sun fails to teach excavating a trench, and positioning the first precast concrete base member in the trench. 
However, Tassel teaches a concrete base (ref. 5) within the ground (ground is ref. 9, see Specification Column 1 lines 34-38). 
NOTE: It is seen in Fig. 1 that the base member is elongated in one direction along the length of the fence, in order to put this member partially within the ground, an opening in the ground needs to be made, this opening is considered a trench. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park and Sun, with Tassel, such that it comprises excavating a trench, and positioning the first precast concrete base member partially in the trench, in order to allow the ground around the base member to help prevent movement during an impact on the barrier, as well as to still allow the stone (ref. 103 of Park) to be seen by people passing by, creating a strong and aesthetically pleasing fence system.

    PNG
    media_image3.png
    564
    594
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2. 
Regarding claim 19, Park discloses base members (ref. 101) and cylindrical shaped bollards (ref. 112).
Sun teaches base members (ref. 110) and bollards (ref. 120) being separable, leaving openings in the base members when the fence section is removed (ref. 113).
The combination of Park and Sun teaches separable bollards from Parks base section, therefore at least one of the openings in each base member (ref. 101) is in the form of a cylinder, as the bollards (ref. 112) of Park are cylindrical.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100525989 B1 (Park), CN 109236031 A (Sun), and US 2564866 A (Tassel), further in view of US 7144186 B1 (Nolte).
Regarding claim 16, Park discloses a second precast concrete base member (see annotated Figure 2 above), a second bollard fence section (see annotated Figure 2 above) including a plurality of bollards (ref. 112, only one is seen in Fig. 2 however the second bollard fence section is identical to the first bollard fence section and therefore has two bollards), and placing the first and second base members in an end-to-end manner (see Fig. 2), 
but does not expressly disclose as claimed positioning the second precast concrete base member in the trench adjacent the first precast concrete base member; connecting the first and second precast concrete base members; and engaging bollards on a second bollard fence section with corresponding openings descending from a top surface of the second precast concrete base member.
However, Sun teaches the fence sections (see Fig. 7) and the base members (ref. 110) being separable and therefore providing openings (ref. 113) where each bollard (ref. 120) attaches to the base members (ref. 110), and engaging bollards on a second bollard fence section (see Fig. 7) with corresponding openings (ref. 113, the openings that are created when the bollards and base members are separated) descending from a top surface of the second precast concrete base member (see annotated Figure 1 above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park, Sun, and Tassel, with further components of Sun, such that it comprises engaging bollards on a second bollard fence section with corresponding openings descending from a top surface of the second precast concrete base member in order to make the entire fence system (as many sections as needed) of Park capable of being put together on the construction site, as well as allowing the base members and fence sections to be stacked and transported separately, creating a more effective packing system by placing similar shaped objects together.
The combination of Park, Sun, and Tassel, fails to teach positioning the second precast concrete base member in the trench adjacent the first precast concrete base member; connecting the first and second precast concrete base members.
However, Nolte teaches each base member (ref. 111A-111C) includes a plurality of connectors (the connectors consist of drop pins (ref. 49’) located on each end of each base member shown in Fig. 4) to facilitate connection of adjacent base members when positioned in end-to-end relationship (see Fig. 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park, Sun, and Tassel, with Nolte, such that it comprises connecting the first and second precast concrete base members positioned in end-to-end relationship, in order to secure the structure together to better prevent separation of base members when an impact is absorbed by the barrier structure, resulting in a strong and structurally sound fence system. 
The combination of Park, Sun, Tassel, and Nolte fails to teach positioning the second precast concrete base member in the trench adjacent the first precast concrete base member.
However, Tassel further teaches placing the entire length of the base member (ref. 5) partially within the ground (ref. 9, see Specification Column 1 lines 34-38).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park, Sun, Nolte, and Tassel, with further components of Tassel, such that it comprises positioning the second precast concrete base member in the trench adjacent the first precast concrete base member in order keep the plurality of base members within the ground at the same level so they can be connected easily, as well as to still allow the stone (ref. 103 of Park) to be seen by people passing by, creating a strong and aesthetically pleasing fence system.
Regarding claim 17, Park discloses base members (ref. 101) positioned in end-to-end relationship (see Fig. 2).
Nolte teaches each base member (ref. 111A-111C) includes a plurality of connectors (the connectors consist of drop pins (ref. 49’) located on each end of each base member shown in Fig. 4) to facilitate connection of adjacent base members when positioned in end-to-end relationship (see Fig. 4-5).
The combination of Park, Sun, Nolte, and Tassel teaches a plurality of connectors from Nolte, to connect the base members of Park in an end-to-end relationship.
Regarding claim 18, Park discloses base members (ref. 101), but does not expressly disclose each base member includes an alignment notch and an alignment protrusion.
However, Nolte teaches each base member (ref. 111A-111C) includes an alignment notch (ref. 103) and an alignment protrusion (see in Fig. 5 that each base member has protrusions at each connection, as depicted by ref. 25A, 28A, 24B, and 27B) for connecting multiple base members in end-to-end fashion (see Fig. 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park , Sun, and Tassel, with Nolte, such that it comprises each base member includes an alignment notch and an alignment protrusion in order to align and secure the structure together to better prevent separation of base members when an impact is absorbed by the barrier structure, resulting in a strong and structurally sound fence system, as well as to make sure the fence system is aligned in a straight manner when assembled. 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100525989 B1 (Park), CN 109236031 A (Sun), and US 2564866 A (Tassel), further in view of KR 200439583 Y1 (‘583).
Regarding claim 20, Park discloses a base member (ref. 101), and bollards (ref. 112).
Sun teaches separable bollards (ref. 120) and base members (ref. 110), creating openings in the base members when the bollards are removed. 
The combination of Park, Sun, and Tassel fails to teach at least one of the openings in each base member is in the form of a rectangular prism.
However, ‘583 teaches that both a circular or rectangular cross section of a bollard can be used as posts on a barrier (see ref. 210 in Fig. 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the combination of Park, Sun, and Tassel, with ‘583, such that it comprises a bollard having a square cross section and therefore a rectangular prism shaped opening in the base member to accept the rectangular bollard, in order to provide bollards shaped to be aesthetically pleasing when surrounded by architecture that compliments square structure rather than round structure. 
Regarding claim 21, Park discloses a base member (ref. 101), and bollards (ref. 112). 
The combination of Park, Sun, Tassel, and ‘583 teaches a rectangular prism shaped opening in the base member and a square tubing for a bollard being accepted into the opening. 
Since the opening accepts a section of the square tubular bollard, the at least one opening is therefore defined by a section of square tubing which is an end of the bollard that is inserted into the opening.
Response to Amendment
	The response filed 06 January 2022 has been entered. Applicant traversed all rejections set forth in the Non-Final Office Action dated 06 July 2021. Claims 1-21 are pending.
Response to Arguments
Applicant's arguments filed 06 January 2022 have been fully considered but they are not persuasive. Applicant’s arguments and remarks dated 06 January 2022, pages 6-9, traverses all of the rejections set forth in the Non-Final Office Action dated 06 July 2021. The rejections are listed below: 
103 rejection of claims 1, 4, 7-8, 11, and 14 as being unpatentable over Park in view of Sun.
103 rejection of claims 5-6 and 12-13 as being unpatentable over Park, in view of Sun, and further in view of ‘583.
103 rejection of claims 2-3 and 9-10 as being unpatentable over Park, in view of Sun, and further in view of Nolte.
103 rejection of claims 15 and 19 as being unpatentable over Park, in view of Sun, and further in view of Tassel.
103 rejection of claims 16-18 as being unpatentable over Park, in view of Sun and Tassel, and further in view of Nolte.
103 rejection of claims 20-21 as being unpatentable over Park, in view of Sun and Tassel, and further in view of ‘583.
Specifically, Applicant points to rejections I and IV listed above and gives specific reasoning as to why the rejections are traversed. Applicant’s arguments and remarks dated 06 January 2022 in regard to independent claim 1, page 6 states: “…The base members 110 in Sun only include a single opening 113. Independent claim 1, however, recites a ‘plurality of openings.’ As such, the combination proposed by the Office Action does not include all of the limitations of independent claim 1”.
Similarly, pages 6-7 of Applicant’s arguments and remarks in regard to independent claim 8, states that the rejection of independent claim 8 is traversed for the same reasons as listed for the traversal of independent claim 1.
Further, page 8 of Applicant’s arguments and remarks in regard to independent claim 15, states that the rejection of independent claim 15 is traversed for the same reasons listed for the traversal of independent claims 1 and 8.
With regard to Applicants traversal, Examiner respectfully disagrees.
Applicant is asserting that the Sun teaching reference was used in the Non-Final Office action (dated 06 July 2021) to teach a plurality of openings. Rather, Park initially sets forth a plurality of bollards (112) in each base member (101), but does not expressly state that there is an opening for each associated bollard formed on each base member, corresponding to the number of bollards. Therefore, Sun is used to teach that each bollard is accepted into an opening formed on the base members, to provide an easier mode of transportation and assembly. Sun is not used to teach the specific number of openings on each base member, rather Sun is used to teach that each of the bollards are accepted into a corresponding opening. Therefore, Examiner respectfully disagrees with the traversal and arguments, as the base reference Park initially sets forth the number of bollards on each base member, and Sun simply teaches holes for accepting the bollards.
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678